DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Jan. 26, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 
The status of claims is as follows:
Claims 1–20 are remain pending and examined with Claims 1, 12, and 16 in independent form.
Claims 1, 4, 5, 11, and 12 are presently amended.
No Claims are cancelled or added.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed July 7, 2020, [“Applicant’s Specification”] and accepted for examination. 
Applicant's Amendment to address objections to Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Non-Final Office Action mailed Oct. 27, 2021 [“Non-Final Office Action"]. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered.
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Non-Final Office Action. The objection to Claims 5 and 12–15 is withdrawn. 

Response to Arguments

35 U.S.C. § 112(b) Argument
Applicant argues the rejection under § 112(b) should be withdrawn because there is no ambiguity between the two servers. The first server is claimed as a “wallet server” and the second server is claimed as merely a “server.” The function of “the server” in Independent Claim 1 is corrected performed by the second “server.” Applicant’s Reply at *13. Applicant’s argument is persuasive and has overcome each and every rejection under § 112(b) previously set forth in the Non-Final Office Action. The rejection of Claims 1–11, 13–15, and 17–20 under § 112(b) is withdrawn.
35 U.S.C. § 101 Argument
	Applicant argues the claims recite an improvement in technology and thus do not recite an abstract idea exception. Applicant’s Reply at * 11. Specifically, Applicant argues the claims recite a specific technological solution that enables electronic payments across closed loop payment systems that would otherwise be incompatible. Id. Examiner disputes that the claims, as amended, recite, a specific technological solution for the reasons indicate below after applying the reasoning of the Enfish court. The pending claims merely use the computer as a tool. 
In Enfish, the Court held the claims patent eligible under § 101. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1330 (Fed. Cir. 2016). In that case, the court explained, “the first step in the Alice inquiry … asks whether the focus of the claims is on the specific asserted improvement in computer capabilities … or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id. at 1335–36. In an answering “first step,” the Court looked to whether the specification disparaged the prior art and concluded it did. Id. The specification in Enfish taught that the self-referential table functioned differently than conventional database structures by disparaging traditional databases such as “those that follow the relational model and those that follow the object oriented model.” Id. Enfish also explained that current databases required a programmer to predefine a structure and subsequent data entry must conform to that structure. Id. However, the database of Enfish did not require a programmer to reconfirm a structure to which a user must adapt data entry. Further, the court’s conclusion that the claims were directed to an improvement of an existing technology was bolstered but not solely determined by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Id. The Federal Circuit reasoned “[t]he specification's disparagement of conventional data structures, combined with language describing the ‘present invention’ as including the features that make up a self-referential table, confirm that our characterization of the ‘invention’ for purposes of the § 101 analysis has not been deceived by the “draftsman's art.” Id. at 1339 (emphasis Examiner).
Here, Applicant’s Specification disparages a portion of prior art closed payment systems where both parties to the transaction “do[ ] not also have an account in the closed loop payment system.” Spec., ¶ [0004]. Applicant’s Specification explains, “[i]f the consumer attempts to make a purchase at another merchant that participates in another closed loop payment system, the digital wallet (and wallet server) may not recognize the QR code displayed by the merchant.” Id. (emphasis Examiner). Unlike the Enfish court were it reasoned the claims were an improvement in technology because of the combination of the prior art disparagement of conventional data structures and the claim language reciting the disparaged features of a self-referential table, here, Applicant’s Specification limits the disparagement of prior art closed loop payment systems to those that [1] use QR codes for payment and [2] where both parties to the transaction do not have an account in the closed loop system. However, the claim language does not include the disparaged features of [1] or [2]. Applicant’s Specification further describes the proposed solution “to facilitate interoperability of incompatible payment systems, the wallet connector system may use an Application Programming Interface (API) gateway, which may be exposed by a payment network.” Spec., ¶ [0019]. The claims likewise do not recite the specific technological solution of an API gateway. 
Specifically, the amended claims recite “receiving … encoded data from … the first closed loop system.” The specific encoded data, its type, and the method of encoding is not specified. Thus under BRI, encoded data includes the disparaged QR code as recited by Applicant’s Specification but it also includes the spoken word of a foreign language, TCP/IP, or financial information exchange (FIX) encoded communications protocols. This method of claiming would tend to preempt the entire field of encoded data. MPEP § 2106.04. The modification of the “data” to create “encoded data” according to any “encoding scheme” covers any solution to creating “encoded data” with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). Next, the encoded data is used to “identify … a receiving institution of a second closed loop payment system.” Again, this is very broad and would encompass just about any method to identify a receiving institution, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). Third, the “encoded data” is transmitted by the server to the identified receiving institution and a recipient identifier and recipient attribute is received back by the server. The positively claimed server merely transmits and receives data, which merely invokes computers or other machinery in its ordinary capacity to receive or transmit data. MPEP § 2106.05(f)(2). The receiving financial institution’s implicit determination of “a recipient identifier and recipient attribute” from the received “encoded data” happens outside the scope of the claims and is not positively recited. MPEP § 2115 (“A claim is only limited by positively recited elements.”). Last, “mediating (transmitting and receiving) … from the sender closed loop account to the recipient closed loop account,” merely invokes computers or other machinery in its ordinary capacity to receive or transmit data. MPEP § 2106.05(f)(2). See also, Secured Mail Sols. LLC v. Universal Wilde, Inc., 873 F.3d 905, 910–11 (Fed. Cir. 2017) (“The QR Code patents fare no better. The claims of these patents provide a method whereby a barcode is generated, affixed to a mail object, and sent through the mail system. Then, upon receipt, the barcode is scanned, and data corresponding to the sender is sent to the recipient over the network and displayed on the recipient’s device. This method is not limited to any particular technology of generating, printing, or scanning a barcode, of sending a mail object, or of sending the recipient-specific information over a network. Rather, each step of the process is directed to the abstract process of communicating information about a mail object using a personalized marking.”)
Second, Applicant’s argument identifying the claimed technological improvement argues features, such as the QR code, that are not claimed. Applicant’s Reply at 11–2 (In the instant case, independent claim 1 recites, inter alia: “receiving … the encoded data decoded from a Quick Response (QR) Code.”).
Last, Applicant’s argument that the claims recite a technological improvement to the interoperability of closed payment systems is belied by recognizing interoperability may be technological and may also be “other constraints that prevent interoperability.” Spec., ¶ [0006]. While Applicant’s Specification does not further elaborate what is meant by “other constraints,” a PHOSITA would understand this term to include, for example, regulatory interoperability of closed loop payment systems. See, e.g., NPL Interoperability at *1 (“We typically talk about interoperability in terms of technical interoperability, network interoperability, and regulatory interoperability … Because regulatory interoperability, done well, enables the other two types, it is perhaps the most important to make progress on.”). Thus, for Applicant to establish an improvement in technology, it must first define the technological defect of the prior art and recite in the claims the improvement. Applicant has not done so. Here, Applicant argues a technological improvement that “enables electronic payment systems across closed payment systems that would otherwise be incompatible.” Applicant’s Reply at *11. As explained by Applicant’s Specification, incompatibility may be due to technology and may be due to “other constraints” such as those understood by a PHOSITA as regulatory constrains (i.e., interoperability is prohibited by the government), or by agreement (e.g., there is no agreement on fees so one party will not let the other party access their payment system). NPL Interoperability at *1, 4.
For the foregoing reasons, the pending do not recite a specific technical improvement in technology. The computer is used as a tool.
Applicant argues the “claims as a whole recite a combination of features that contribute to an inventive concept and recite significantly more than sale activities.” Applicant’s Reply at *12. Specifically, “encoding schemes are used to identify different closed loop payment systems so that cross-payment compatibility is possible.” Id. As explained above, the computer is used as a tool and the additional computer elements amount to no more than mere instructions to apply the abstract idea using a generic computer/computer components. See Non-Final Act at *6–8. The combination of generic computer components likewise does not provide an inventive concept for the reasons explained in the Non-Final Act. at *8.
35 U.S.C. § 103 Argument
Applicant argues the prior art of record Narayan does not disclose the following amended limitations (amendments identified by underline) in Independent Claims 1 and 12:
[A] receiving, by a server in a wallet connector system, encoded data from a wallet server of the first closed loop payment system, the encoded data, the encoded data [sic] using an encoding scheme that specifies a manner in which the encoded data encodes identity information and being based on a digital encoding of a recipient;

[B] identifying, by the server, a receiving institution of the second closed loop payment system based on the manner in which the encoded data encodes the identity information specified by the encoding scheme;

Applicant’s Reply at *13. Specifically, Applicant argues that “Narayan does not relate to using encoding schemes to identify close loop payment systems as claimed” because it “relates to cross-payment network (VISA, MASTERCARD, etc.) payments using tokens that are identifiably-linked to its corresponding payment network and then transmitting messages to the appropriate payment network.” Id. Examiner respectfully disagrees.
As related to the claim limitations at issue, Narayan discloses a consumer device receiving a payment token from a mobile wallet provider server via a wallet mobile application. Narayan, ¶ [0129]. The payment token is provided through a QR code to a merchant computer that populates an authorization request message. Narayan, ¶ [0137]. The populated authorization request message may contain “additional data elements corresponding to identification information, … merchant identifier  … as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction … information that identifies the device.” Narayan, ¶ [0136]. “[T]he payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170). Narayan, ¶ [0139]. “The token requestor identifier … may be determined by the merchant computer [identified] based on the received information (e.g., based on the mobile payment application or mobile wallet used to initiate the transaction on the consumer device)” Narayan, ¶ [0157].
Thus, the payment token (encoded data), provided via a QR code (an encoding scheme) to the merchant identifies the necessary details to populate an authorization request message for the corresponding payment network (VISA or MC), as claimed. See also Fig. 8 where the token associated with payment processing network B 170 is received by the consumer device 120 at Fig. 8, step 804, and received by payment processing network A 160 in Fig. 8, step 810. 
Applicant argues the prior art record Narayan “does not relate to payments between closed loop payment platforms.” Applicant’s Reply at *14. Examiner respectfully disagrees. A “closed payment system” in view of Applicant’s Specification is interpreted as “a payment system in which senders and recipients are associated with two different payment networks, such as Visa and MC.” Spec., ¶ [0019]. Here, Narayan explains if the token is associated with a different payment network, a payment network may not be able to retrieve the original PAN and BIN. Thus, appropriate routing for a transaction using a token may not be readily apparent to a payment network.” Narayan, ¶ [0043]. “Embodiments of the invention address these issues by enabling payment networks to process transactions using tokens associated with different payment networks.” Narayan, ¶ [0044].
However to advance prosecution, Applicant’s arguments with respect to Claims 1–15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Of relevant Note, Independent Claim 16 was not amended and not challenged.

Claim Objections
Claims 1–11 are objected to because of the following informalities. Appropriate correction is required.
Claims 1–11: It is believed that “the encoded data, the encoded data using … “ is “the encoded data, using … .”

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–20 are directed to a statutory category. Claims 1–11 recite  “a method” and are therefore, directed to the statutory category of “a process.” Claims 12–15 recite  “a system” and are therefore, directed to the statutory category of “a machine.” Claims 16–20 recite  “a system” and are therefore, directed to the statutory category of “a machine.” 



Representative Claim
Claim 16 is representative [“Rep. Claim 16”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
16. A system of mediating a payment 
[A] from a sender account of a first payment system to a recipient account in a second payment system that is incompatible with the first payment system, the system comprising:
[B] a server to:
[C] receive, from a wallet server of the first payment system, sender identifying information identifying a sender, recipient identifying information that identifies a recipient associated with the recipient account, and a payment amount, the recipient identifying information being unknown to the first payment system;
[D] transmit the recipient identifying information to a plurality of payment systems, the plurality of payment systems including the second payment system;
[E] receive a response from the second payment system, the response comprising an indication that the recipient identifying information identifies a recipient that has an account associated with the second payment system and an attribute of the recipient; and
[F] mediate the payment from the sender account to the account associated with the second payment system based on the sender identifying information, the recipient identifying information, the payment amount, and the response.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 16 recites “mediating a payment” in the preamble and “mediate the payment” in Limitation F, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). As the abstract idea exception is recited in the preamble and Limitations A, C, D, E, and F recite the required steps of the abstract idea exception, Limitations A, C, D, E, and F, also recite the same abstract idea exception of organizing human activities. MPEP § 2106.04(a)(2)(II)(B).
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are: a first payment system comprising a wallet server, a plurality of payment systems including the second payment system, and a server (Limitation B).
Regarding the a first payment system comprising a wallet server, a plurality of payment systems including the second payment system, and a server (Limitation B), Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic computer / computer hardware. E.g., Fig. 8 and associated text ¶ [0105] (“FIG. 8 illustrates an example of a computer system 800 that may be implemented by devices illustrated in FIG. 1 … to perform the functions and features described herein.”). Limitation B describes the server performing the steps of the claimed invention, which represents the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 16 is directed to an abstract idea. Rep. Claim 16 is not substantially different than Independent Claims 1 and 12 and includes all the limitations of Rep. Claim 16. Therefore, Independent Claims 1 and 12 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Examiner notes that Independent Claim 16 was not amended but Independent Claims 1 and 12 were amended. Examiner has reviewed to amendments to Independent claims 1 and 12 but said amendments do not change the § 101 analysis.
Step 2B:  Rep. Claim 16 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0135] (“method blocks” performed in any order); ¶¶ [0105]–[0113] (generic and exemplary computer hardware “to perform the functions and features described herein”).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2–8, 11, 13–15, and 17–20 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims.
Dependent Claim 9 recites “accessing a payment rule” and “determining that the second closed loop payment system is among the plurality of payment systems to which the first closed loop payment system will pay, wherein the encoded data is transmitted to the receiving institution responsive to the determining that the second closed loop payment system is among the plurality of payment systems,” which merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). Further, the limitation covers any solution to “determining that the second closed loop payment system is among the plurality of payment systems to which the first closed loop payment system will pay” with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). This describes a solution merely at the level of a “generic black box.” Therefore, the recitation of a generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP § 2106.05(f). 
Dependent Claim 10 recites “accessing an acceptance rule” and “determining that the first closed loop payment system is among the plurality of payment systems from which the second closed loop payment system will accept payments, wherein the encoded data is transmitted to the receiving institution responsive to the determining that the first closed loop payment system is among the plurality of payment systems,” which is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application for the same reasoning as explained for Dependent Claim 9. MPEP § 2106.05(f)
Conclusion

Claims 1–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 16 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–15 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (U.S. Pat. No. 2020/0034837) [“Narayan”] in view of NPL: EMV QR Code Specification for Payment Systems (EMV QRCPS), Version 1.0, July 2017 [“NPL EMV”] and further in view of teaching reference NPL: KHQR Code Specification for Retail Payments in Cambodia, Version 1.0, December 2019 [“NPL EMV–Cambodia”]

Regarding Claim 1, Narayan discloses
A method of mediating a payment funded by a sender closed loop account in a first closed loop payment system, to a recipient closed loop account in a second closed loop payment system that is incompatible with the first closed loop payment system, the method comprising: 
(Examiner interprets the italicized preamble limitation as intended use and given no patent able weight. However, should a reviewing court disagree, see at least Fig. 9 where a token is sent by a consumer device 120 (sender) via a merchant computer 140 (recipient) to payment processing network A 160. Fig. 9, steps 902, 904, and 906. Payment processing network A cannot identify the data necessary to complete the transaction (e.g., PAN) and “determines that the token is associated with a different payment processing network,” and transmits the token to payment processing network B for verification and to perform authorization. Fig. 9, steps 908, 910, and 912; ¶ [0139]. The two separate payments systems are “closed” because one payment system does not recognize the data necessary for completing the transaction. Spec., ¶ [0004].)

receiving, by a server in a wallet connector system [merchant] , encoded data [token] from a wallet server of the first closed loop payment system [mobile payment application], the encoded data, the encoded data [sic] using an encoding scheme [QR code] that specifies a manner in which the encoded data encodes identity information and 
(See at least ¶ [0129], “the consumer 110 can access a mobile [wallet] application or a website on the consumer device 120 to interact with a mobile wallet provider (also referred to as a digital wallet provider) [server], … [to] request[ ] and provid[e] tokens.” “[I]f a token is provided [to a merchant] through a QR Code displayed by a consumer device, the merchant computer [server] may determine that the token was received through a QR Code and may populate the authorization request message.” ¶ [0137]. The populated authorization request message may contain “additional data elements corresponding to identification information, … merchant identifier  … as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.” ¶ [0136]. A token provided through a QR code, containing identification information necessary to populate an authorization request message, “specifies a manner in which the encoded data [token] encodes identity information” (i.e., using a QR code). “server”. ¶ [0175]; Fig. 3 discloses “the network token system” is a “token processing server computer.” ¶ [0014].)

the encoded data … being based on a digital encoding of a recipient;
(See at least ¶ [0139], “[T]he payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170) . Accordingly, payment processing network A may request the PAN corresponding to the token from payment processing network B 170.” ¶ [0139]. Determining the token belongs to another payment processing network and then requesting the PAN corresponding to the token from that network is “based on the digital encoding of a recipient.” Alternatively, “The token requestor identifier … may be determined by the merchant computer [operating on a different payment network] based on the received information (e.g., based on the mobile payment application or mobile wallet used to initiate the transaction on the consumer device)” ¶ [0157]. Thus, the payment token (encoded data), provided via a QR code (an encoding scheme) to the merchant identifies the necessary details to populate an authorization request message for the corresponding payment network (VISA or MC), as claimed.)

identifying, by the server, a receiving institution of the second closed loop payment system …
(See at least ¶ [0139] where “the payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170). Accordingly, payment processing network A may request the PAN corresponding to the token from payment processing network B 170.” The PAN determines the issuer “to route a transaction using the token appropriately.” ¶ [0005]. 

 … based on the manner in which the encoded data [token] encodes the identity information specified by the encoding scheme [QR code];
(see at least ¶ [0136], “[I]f a token is provided [to a merchant] through a QR Code displayed by a consumer device, the merchant computer [server] may determine that the token was received through a QR Code and may populate the authorization request message.” ¶ [0137]. The populated authorization request message may contain “additional data elements corresponding to identification information, … merchant identifier  … as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.” ¶ [0136].)

transmitting, by the server, the encoded data to the receiving institution; 
(See at least Fig. 8, step 820, and associated text ¶ [0147], where the payment processing network A 160 transmits a token to the issuer after identifying the PAN.)
receiving, by the server, a response from the receiving institution, the response comprising a recipient identifier and a recipient attribute; and 
(See at least Fig. 8, step 822, and associated text ¶ [0149], where the issuer provides an authorization response message and an indication as to whether the transition is approved or declined. The authorization response message contains a status indicator of “approved” and “authorization code,” either of which is a recipient attribute as claimed, ¶ [0150]; Fig. 10 (authorization response sent back to recipient merchant). The authorization response message is transmitted to the merchant, to do so, a merchant recipient identifier is provided. ¶ [0150].)

mediating, by the server, the payment, via (i) settlement and clearing or (ii) switching and routing, from the sender closed loop account to the recipient closed loop account based on the recipient identifier and the recipient attribute. 
(See at least Figs. 9 & 10, showing authorization response for a transaction, authorization response, clearing, switching, routing, and chargeback between two payment processing networks as explained above).

	Alternatively, should a reviewing court disagree Narayan discloses the limitations placed at issue by Applicant in Independent Claims 1 and 12, and for the purposes of compact prosecution,  Examiner provides NPL EMV with an alternate motivation provided by NPL EMV–Cambodia.
 NPL EMV discloses
receiving, by a server in a wallet connector system [merchant], encoded data from a wallet server of the first closed loop payment system [mobile device application / wallet]
(See at least Fig. 2.1, p. 011, disclosing a consumer selecting a QR code option for payment within their mobile device application/wallet and presenting the QR code to a merchant. The mobile application / wallet “includes functionality to encode payment credentials based on this specification.” p. 011.)

the encoded data, the encoded data [sic] using an encoding scheme that specifies a manner in which the encoded data encodes identity information and 
(See at least p. 011, “The mobile application / wallet “includes functionality to encode payment credentials based on this specification and then displays the resulting QR Code.” p. 011. The QR Code payload “consist of the BER-TLV coded data objects defined in Table 3.1.” p. 014. “The "Additional BER-TLV coded data objects" in templates may include the data objects listed in Table 6.1.” p. 016. Table 6.1 identifies the required transaction processing data such as “cardholder name,” which is identity data.)

the encoded data using an encoding scheme … being based on a digital encoding of a recipient;
(See at least Ch. 5, p. 018, “This chapter defines the POI App processing necessary to decode and parse the base64 encoded QR Code Payload retrieved from the QR Code Reader.” The POI App is the merchant system. Fig. 2.1. The ability of the merchant system to process the QR code is “the encoded data using an encoding scheme … based on a digital encoding of a recipient [merchant].”)

identifying, by the server, a receiving institution of the second closed loop payment system based on the manner in which the encoded data encodes the identity information specified by the encoding scheme
(See at least p. 022, disclosing “Transaction processing includes the following: Check whether the payment product is supported … determine format of transparent data, [and] perform merchant specific processing.” “[T]he POI determines the convention for mapping data listed in the Transparent Data to an online authorisation message.” p. 024; Fig. 2.1 (transmitting payment data to issuer). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined encoded data using an encoding scheme that specifies a manner in which the encoded data encodes identity information and identifying a receiving institution of the second closed loop payment system based on the manner in which the encoded data encodes the identity information specified by the encoding scheme as explained in NPL EMV, to the known invention of Narayan, with the motivation to allow “EMV Consumer-Presented Mode QR code [purchase] transactions … using [the improved security] credentials associated with their EMV card and previously provisioned to their device.” NPL EMV, p. 011. Further, a PHOSITA would be motivated to combine these features to “enable the use of a single common QR code that can encompass QR code payment solutions from multiple payment service operators.” NPL EMV–Cambodia, p. 005.
	Regarding Claim 2, Narayan, NPL EMV, and NPL EMV–Cambodia disclose
The method of claim 1 and identifying the receiving institution as explained above.
Narayan further discloses
wherein identifying the receiving institution comprises: accessing a directory database that stores a plurality of encoding schemes, each encoding scheme of the plurality of encoding schemes being mapped to a respective one of a plurality of receiving institutions; and 
(See at least ¶ [0031], where “The token routing table may be provided to the relevant entities in the payment system ( e.g., merchants and acquirers ). Fig. 6 (exemplary token routing table). Fig. 2 (“token registry database” or “token vault”); ¶ [0070] (The token vault may store the relationship of the token range to the PAN”)

performing a lookup based on the directory database and the encoding scheme to identify the receiving institution to which to transmit the encoded data. 
(See at least ¶ [0044], where “a token routing table may be used to identify which payment network the token is associated with.” ¶ [0105] (same); ¶ [0072] (PAN determined by “lookup table”))

Regarding Claim 3, Narayan, NPL EMV, and NPL EMV–Cambodia disclose
The method of claim 1 and mediating the payment as explained above.
Narayan further discloses
wherein mediating the payment comprises: accessing a participation rule that specifies a level of payment processing to be conducted via the wallet connector system on behalf of the first closed loop payment system; and mediating the payment is based further on the participation rule.  
(Examiner interprets “level of payment processing” as “payment switching and routing.” Spec., ¶ [0127]. See at least ¶ [0044], where “a token routing table may be used to identify which payment network the token is associated with.” ¶ [0105] (same); Fig. 8, step 812, where payment processing network A 160 “determine[s] that the token is associated with a different payment processing network” and send a token verification request message to payment processing network B 170. ¶ [0139].) 

Regarding Claim 4, Narayan, NPL EMV, and NPL EMV–Cambodia disclose
The method of claim 3, the level of payment processing, mediating the payment,  sender closed loop account in the first closed loop payment system, and recipient closed loop account in the second closed loop payment system as explained above.
Narayan further discloses
wherein the level of payment processing comprises payment via clearing-and-settlement, and 
(See at least Fig. 10 and associated text ¶ [0168] describing the payment clearing and chargeback process. “The payment processing network A 160 may be configured to provide authorization, clearing, and settlement services for payment transactions.” ¶ [0054].)

wherein mediating the payment comprises: identifying an account reference number [PAN] assigned to and funded by the sender closed loop account in the first closed loop payment system and a payment network merchant account identifier [merchant identifier] assigned to the recipient closed loop account in the second closed loop payment system, the account reference number and the payment network merchant account identifier being recognized by a payment network; and
(See at least Fig. 7 and associated text ¶ [0113] describing the information contained in an “authorization request message,” which includes a sender’s “PAN”. “An authorization request message may also comprise ‘transaction information,’ such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.” ¶ [0136]. The PAN and merchant identifier is recognized by the payment processing network. ¶ [0142] (determining PAN and providing to payment processing network B 170.); ¶ [0152] (payment processing network A 160 sending authorization response message to merchant acquirer computer).)

transmitting, via the payment network, a send payment request to be funded from the account reference number to the payment network merchant account identifier.
(See at least Fig. 10 describing the clearing process using a payment network) 




Regarding Claim 5, Narayan, NPL EMV, and NPL EMV–Cambodia disclose
The method of claim 3, the level of payment processing, and mediating the payment as explained above.
Narayan further discloses
wherein the level of payment processing comprises payment clearing and settlement, and 
(See at least Fig. 10 and associated text ¶ [0168] describing the payment clearing and chargeback process. “The payment processing network A 160 may be configured to provide authorization, clearing, and settlement services for payment transactions.” ¶ [0054].)

wherein mediating the payment comprises: determining that the sender closed loop account has not been assigned with an account reference number recognized by a payment network; and 
(See at least ¶ [0129], where “At step 802, the consumer 110 provides an account identifier (e.g., primary account number (PAN)) to a network token system B 220 associated with payment processing network B 170 to request a token for a transaction.” “At step 804, the network token system B 220 generates and/or determines a token associated with the token request and provides the token to the token requestor in response to the token request.” Fig. 8, step 812, and associated text ¶ [0139], where payment processing network A 160 … determine[s] that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170).” PPN A does not recognize the sender’s PAN to process the payment token but must obtain the PAN from PPN B. See generally, Fig. 8, steps 812, 814, 816, and 818 where a “token” is converted to a PAN so PPN A can process the payment.)

generating an account reference number for the sender closed loop account responsive to determining that the sender closed loop account has not been assigned with any account reference number recognized by the payment network.  
(See at least ¶ [0129], where “At step 802, the consumer 110 provides an account identifier (e.g., primary account number (PAN)) to a network token system B 220 associated with payment processing network B 170 to request a token for a transaction.” “At step 804, the network token system B 220 generates and/or determines a token associated with the token request and provides the token to the token requestor in response to the token request.”)

Regarding Claim 6, Narayan, NPL EMV, and NPL EMV–Cambodia disclose
The method of claim 3, the level of payment processing, and mediating the payment as explained above.
Narayan further discloses
wherein the level of payment processing comprises payment clearing and settlement, and 
(See at least Fig. 10 and associated text ¶ [0168] describing the payment clearing and chargeback process. “The payment processing network A 160 may be configured to provide authorization, clearing, and settlement services for payment transactions.” ¶ [0054].)
wherein mediating the payment comprises: transmitting a payment credential to a receiving endpoint [acquirer] that processes the payment on behalf of the recipient. 
(See at least Fig. 10, where the acquirer process the payment (clearing) on behalf of the merchant)

Regarding Claim 7, Narayan, NPL EMV, and NPL EMV–Cambodia disclose
The method of claim 3, the level of payment processing, and mediating the payment as explained above.
Narayan further discloses
wherein the level of payment processing comprises payment switching-and-routing, and 
(See at least ¶ [0044], where “a token routing table may be used to identify which payment network the token is associated with.” ¶ [0105] (same); Fig. 8, step 812, where payment processing network A 160 “determine[s] that the token is associated with a different payment processing network” and send a token verification request message to payment processing network B 170. ¶ [0139].)

wherein mediating the payment comprises: transmitting, to the first closed loop payment system [PPN B 170], a transaction payload [authorization request message] based on the recipient identifier [merchant identifier/MCC], a payment amount, and an identification of the second closed loop payment system; 
(See at least Fig. 8, step 812, and associated text ¶ [140], where the authorization request message is sent to PPN B 170.  The authorization request message “may include any data associated with the transaction, such as a merchant category code (MCC) of merchant 140, an amount for the transaction, goods or services being purchased in the transaction, a geolocation of the transaction, etc.” ¶ [0140]. “An authorization request message may also comprise … the transaction amount, merchant identifier, merchant location, etc.” ¶ [0136]. “[P]ayment processing network A 160 … determine[s] that the token is associated with a different payment processing network.” ¶ [0139]. “[A] token routing table may be used to identify which payment network the token is associated with” based on the assigned token number (value). ¶ [0105] (same); Fig. 6.)

receiving, from the first closed loop payment system, an approval message [authorized token] responsive to the transaction payload; and 
(See at least ¶ [0143], where “the token/PAN mapping is valid[ated] and/or if the transaction is allowed for the token based on the requested timestamp, transaction timestamp, token expiration date, token presentment mode, token requestor identifier, and any other relevant information … the account identifier (e.g., PAN) may be returned to the payment processing network B 170 with an indicator that the request is authorized. ¶ [0144].)

transmitting, to the second closed loop payment system, an indication of the approval message.
(See at least ¶ [0146], where PPN B sends PPN A a token verification response message indicating the PAN, if the token authorized. ¶ [0143].)

Regarding Claim 8, Narayan, NPL EMV, and NPL EMV–Cambodia disclose
The method of claim 3, the level of payment processing, and mediating the payment as explained above.
Narayan further discloses
wherein mediating the payment further comprises: generating a reconciliation statement indicating a payment transaction between the first closed loop payment system and the second closed loop payment system based on the transaction payload.  
(See at least ¶ [0098], where “the settlement and reconciliation module 520 may include the tokens and the token requestor identifier in the reports and raw data files destined to the acquirer computer 150.” ¶ [0101] (“reporting module”). As explained elsewhere, payment is made between a first and second closed loop payment system.)

Regarding Claim 11,  Narayan, NPL EMV, and NPL EMV–Cambodia disclose 
The method of claim 7, the digital encoding and identifying the receiving institution as explained above.
Narayan further discloses
wherein the digital encoding comprises a Quick Response (QR) code, and 
(See at least ¶ [0134], where “the token requestor 204 may provide the token 804 in the form of a QR™ code that may be displayed on the consumer device 120.”)
wherein identifying the receiving institution comprises: determining, by the server, an encoding scheme decoded from the QR code, wherein the receiving institution is identified based on the determined encoding scheme.  
(See at least ¶ [0137], where “if a token is provided through a QR Code displayed by a consumer device, the merchant computer may determine that the token was received through a QR Code and may populate the authorization request message with the token presentment mode associated with the QR Code … the QR Code may comprise additional token related information for populating the authorization request message including a token assurance level code, token requestor identifier, application cryptogram, issuer discretionary data, and any other relevant information described in reference to FIG. 7 above.” “[T]he payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170). Accordingly, payment processing network A may request the PAN corresponding to the token from payment processing network B 170.” ¶ [0139]. The PAN determines the issuer “to route a transaction using the token appropriately” or receiver. ¶ [0005].)

Regarding Claim 12, the limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on NPL EMV, and NPL EMV–Cambodia for the same rationale presented in Claim 1 supra.


Regarding Claims 13, 14, and 15, NPL EMV, and NPL EMV–Cambodia discloses
The system of claim 12 as explained above. 
The remaining limitations of Claims 13, 14, and 15, are not substantively different than those presented in Claims 2, 7, and 4, respectively, and are therefore, rejected, mutatis mutandis, based on NPL EMV, and NPL EMV–Cambodia for the same rationale presented in Claims 2, 7, and 4, respectively, supra.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan, NPL EMV, and NPL EMV–Cambodia, and further in view of Kight et al. (U.S. Pat. Pub. No. 2010/0017332) [“Kight”]

Regarding Claim 9,  Narayan , NPL EMV, and NPL EMV–Cambodia discloses
The method of claim 1 as explained above.
Kight discloses
the method further comprising: 
accessing a payment rule specifying a plurality of payment systems to which the first closed loop payment system will pay; and determining that the second closed loop payment system is among the plurality of payment systems to which the first closed loop payment system will pay,
(See at least Fig. 9A, step 911, and associated text ¶ [0094], where “If the results of the determination [at Step 905] are negative, central network station 705A transmits a query to inter-network directory server 301 … The query is a request for the inter-network directory server 301 to identify candidate EFSNs of which customer B 710B could be a customer. … The internetwork directory server 301, at step 911, identifies candidate EFSNs. At step 915, the inter-network directory server 301 returns search results to central network station 705A … Positive results include identifiers of candidate EFSNs and identifiers of paths to electronically reach the candidate EFSNs.” “[T]he inter-network directory server 301 returns only one candidate EFSN, EFSN 200B.” ¶ [0095].)

wherein the encoded data is transmitted to the receiving institution responsive to the determining that the second closed loop payment system is among the plurality of payment systems. 
(See at least Fig. 9A, steps 922 and 935, and associated text ¶¶ [0096] (coded data) and [0099] (transmitted), where “The generated recipient search request, signed and encrypted if required, is then transmitted, via communication link 750C and at step 935, to the central network station associated with a candidate EFSN.” ¶ [0099]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have accessed a payment rule, determined that the second closed loop payment system is among the plurality of payment systems to which the first closed loop payment system will pay, and transmitted encoded data to the receiving institution responsive to the determining that the second closed loop payment system is among the plurality of payment systems as explained in Kight, to the known invention of Narayan, to permit “interoperability among distinct and separate electronic financial service networks” to make a payment. Kight, ¶ [0002].

Regarding Claim 10,  Narayan , NPL EMV, and NPL EMV–Cambodia discloses
The method of claim 1 as explained above.
Kight discloses
the method further comprising: accessing an acceptance rule specifying a plurality of payment systems from which the second closed loop payment system will accept payments; and determining that the first closed loop payment system is among the plurality of payment systems from which the second closed loop payment system will accept payments, wherein the encoded data is transmitted to the receiving institution responsive to the determining that the first closed loop payment system is among the plurality of payment systems.  
(This limitation is not substantially different that in Claim 9 and is rejected similarly.  An “acceptance rule” (Claim 10) corresponds to a “payment rule” (Claim 9) and determining whether the second system accepts payments from the first system or whether the first system can transmits payments to the second system is not patently distinguishable.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 9 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 10. 

Claims 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kight in view of Narayan.

Regarding Claim 16, Kight discloses
A system of mediating a payment 
(Examiner interprets “mediating” as “transmitting.” See at least ¶ [0032] where the invention discloses a system “for making inter-network payments.”)

from a sender account of a first payment system to a recipient account in a second payment system that is incompatible with the first payment system, the system comprising: 
(See at least ¶ [0032], where “a payment request generated in a first one of multiple payment network is completed by a second payment network. The first network has a first payment service provider and is associated with multiple payers and payees, and the second payment network has a second payment service provider and is also associated with multiple payers and payees. The first and second payment service provider's work together to provide the service of making a payment on behalf of a payer associated with one payment network to a payee associated with another payment network.” “These interface specifications are typically incompatible with one another.” ¶ [0017].)

a server to:
(See at least Fig. 5 and associated text ¶ [0057], “Inter-Network Directory Server”)
 
receive, from a [ ] server of the first payment system, sender [Customer A] identifying information identifying a sender, recipient [Customer B]  information that identifies a recipient associated with the recipient account, and a payment amount,
(See at least Figs. 7 & 9A and associated text ¶ [0093], where “In step 901 of FIG. 9A, customer A, using participant network station 710A, transmits a payment directive via communication link 750E to central network station 705A, the originating central network station. This payment directive includes, at a minimum, a payment amount and information, identifying customer B. The identifying information could be customer B's name, email address, address, or other commonly known identifying information, such as a Dun & Bradstreet number or a stock symbol. The payment directive can also include a customer number by which customer B knows customer A.” “The request includes identifying information supplied by customer A to EFSN 200A.” ¶ [0094].

the recipient identifying information being unknown to the first payment system;
(See at least ¶ [0092], where “customer A and customer B are not customers of the same EFSN.” At step 905, central network station 705A determines if customer B is a customer of EFSN 200A. If the results of the determination are positive, the payment is handled in any conventional manner in which an EFSN may handle a payment directive between two customers of the EFSN. If the results of the determination are negative, central network station 705A transmits a query to inter-network directory server 301 via communication link 750A, step 910. This query is structured according to universal directory and security message set 405 criteria set forth in the CMS 401. The query is a request for the inter-network directory server 301 to identify candidate EFSNs of which customer B 710B could be a customer.” ¶¶ [0093], [0094].)

transmit the recipient identifying information to a plurality of payment systems, the plurality of payment systems including the second payment system;
(See at least Fig. 9A, step 911, and associated text ¶ [0094], where “If the results of the determination [at Step 905] are negative, central network station 705A transmits a query to inter-network directory server 301 … The query is a request for the inter-network directory server 301 to identify candidate EFSNs of which customer B 710B could be a customer. … The internetwork directory server 301, at step 911, identifies candidate EFSNs.”) 

receive a response from the second payment system, the response comprising an indication that the recipient identifying information identifies a recipient that has an account associated with the second payment system and an attribute of the recipient; and 
(See at least ¶ [0094], where “At step 915, the inter-network directory server 301 returns search results to central network station 705A … Positive results include identifiers of candidate EFSNs and identifiers of paths to electronically reach the candidate EFSNs.” “[T]he inter-network directory server 301 returns only one candidate EFSN, EFSN 200B.” ¶ [0095].)

mediate the payment from the sender account to the account associated with the second payment system based on the sender identifying information, the recipient identifying information, the payment amount, and the response. 
(See at least Figs. 9A & 9B, where a payment is made between two different payment networks.)

Kight discloses a “server” but not a “wallet server”.

Narayan discloses
a wallet server 
(Examiner interprets “wallet” as a payment application operating on a consumer device. See at least Fig. 8, step 802, and associated text ¶ [0129] where “the consumer 110 provides an account identifier (e.g., primary account number (PAN)) to a network token system B 220 associated with payment processing network B 170 to request a token for a transaction.” “At step 804, the network token system B 220 generates and/or determines a token associated with the token request and provides the token to the token requestor in response to the token request.” ¶ [0130]. The token requester uses a consumer device 120. ¶ [0133]. The consumer device 120 may include a wallet or payment application. ¶ [0050]. The consumer device may be a “server”. ¶ [0175].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have used a wallet server as explained in Narayan, to the known invention of Kight, to improve payment security. Narayan, ¶ [0004].

Regarding Claims 17, 18, and 19, Kight and Narayan discloses
The system of claim 16 as explained above. 
The remaining limitations of Claims 17, 18, and 19, are not substantively different than those presented in Claims 2, 7, and 4, respectively, and are therefore, rejected, mutatis mutandis, based on Narayan for the same rationale presented in Claims 2, 7, and 4, respectively, supra.
Regarding Claim 20, Kight and Narayan discloses
The system of claim 16 as explained above. 
The remaining limitations of Claim 20 are not substantively different than those presented in Claims 5 and 6, collectively, and are therefore, rejected, mutatis mutandis, based on Narayan for the same rationale presented in Claims 5 and 6, collectively, supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694